DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1—11 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with,
Attorney  GABRIELA TOMESCU 
REG. No.: 56882 
01/13/2021

 
The application has been amended as follows: 
- IN the CLAIMS,
please Cancel dependent claim 3; and Amend independent claims 1, and 9—11 as follows,

1. (Currently amended) A method for detecting anomalies in a computer application 
, wherein obtaining an event profile comprises:
detecting a set of events from the computer application over a defined time period; and
creating and storing an event profile of the computer application, comprising each unique event code of the detected set of events;
detecting a first event from the computer application;
comparing the event code of the first event with the event codes of the event profile; 
if the first event does not match any event in the stored event profile, creating a notification regarding an anomalous event; and
analyzing the anomalous event to determine whether it constitutes a true anomaly or not.

3. (Cancelled) 	 

9. (Currently amended) A control node operable in a data communications system, the data communications system further comprising a device 

a memory, said memory containing instructions executable by said processing circuitry, whereby said control node is operative for:
obtaining an event profile of the computer application, the event profile comprising each unique event code of events detected during a defined period of operation of the computer application, and additional information which is detailed information regarding the event which is not present in the corresponding event code, wherein the event profile is obtained by executing and recording all pre-defined test cases or no new event has been detected for a predefined amount of time, wherein obtaining an event profile comprises:
detecting a set of events from the computer application over a defined time period; and
creating and storing an event profile of the computer application, comprising each unique event code of the detected set of events;
detecting a first event from the computer application;
comparing the event code of the first event with the event codes of the event profile; and
when the first event does not match any event in the stored event profile, creating a notification regarding an anomalous event; and
analyzing the anomalous event to determine whether it constitutes a true anomaly or not.

10. (Currently amended) A computer program comprising non-transitory computer readable code means to be run in a control node of a data communications system, the data communications system further comprising a device 
obtaining an event profile of the computer application, the event profile comprising each unique event code of events detected during a defined period of operation of the computer application, and additional information which is detailed information regarding the event which is not present in the corresponding event code, wherein the event profile is obtained by executing and recording all pre-defined test cases or no new event has been detected for a predefined amount of time, wherein obtaining an event profile comprises:
detecting a set of events from the computer application over a defined time period; and
creating and storing an event profile of the computer application, comprising each unique event code of the detected set of events;
detecting a first event from the computer application;
comparing the event code of the first event with the event codes of the event profile; 

analyzing the anomalous event to determine whether it constitutes a true anomaly or not.

11. (Currently amended) A computer-readable medium storing instructions that, when executed by a control node of a data communications system, wherein the data communications system comprises a device 
obtaining an event profile of the computer application, the event profile comprising each unique event code of events detected during a defined period of operation of the computer application, and additional information which is detailed information regarding the event which is not present in the corresponding event code, wherein the event profile is obtained by executing and recording all pre-defined test cases or no new event has been detected for a predefined amount of time, wherein obtaining an event profile comprises:
detecting a set of events from the computer application over a defined time period; and
creating and storing an event profile of the computer application, comprising each unique event code of the detected set of events;
detecting a first event from the computer application;

if the first event does not match any event in the stored event profile, creating a notification regarding an anomalous event; and
analyzing the anomalous event to determine whether it constitutes a true anomaly or not.

Allowable Subject Matter
Claims 1, 2 and 4—11 are allowed.
The claims are allowed in light of applicant’s Amendment/REMARK(S) filed; and also, based on claim Examiner Amendment(s) above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155.  The examiner can normally be reached on Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMARE F TABOR/Primary Examiner, Art Unit 2434